Title: From Thomas Jefferson to Delamotte, 27 June 1790
From: Jefferson, Thomas
To: Delamotte



Dear Sir
New York June 27. 1790.

Your favor of Dec. 12. came to hand the 6th. of April, and I have so long postponed answering it, in expectation daily of being able to accompany the answer with a commission to you to be viceconsul of the United states at Havre. That commission is at length made out.
With respect to the arrangement with the Farmers general on the subject of salt, I presume the suppression of the gabelles will supercede all necessity of renewing it.
I am to thank you for the trouble you have taken to procure me  the Shepherd’s dog and bitch. The bitch I bought the day I left Havre produced two puppies on our passage, which with their mother I carried safely to my own house and left them there alive and well: so that I am tolerably secure of the breed. Were a vessel to be coming from Havre to this port or Philadelphia directly, the dogs you speak of, if you have them still on hand, might be sent. Were they to come to any other port I could never get them but at greater expence than they would be worth now that I have the breed. So that if you still have them, and there is no direct passage for them to either of these ports, it would be better to give them away. Perhaps indeed my own servant and baggage will have come from Havre before this reaches you. Be so good as to draw for what I am in your debt, on Mr. Short in Paris, and receive it with great thankfulness for that and all other favors from Dear Sir your most obedient humble servt.,

Th: Jefferson

